          Case 1:20-cr-00499-LTS Document 28
                                          29 Filed 04/18/21
                                                   04/19/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 18, 2021
BY ECF
The Honorable Laura T. Swain
United States District Judge                                      0(02(1'256('
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Keith Halliburton & Jeremiah Young, 20 Cr. 499 (LTS)

Dear Judge Swain:

        The Government writes with the consent of the defendants to request a 30-day adjournment
of the pretrial conference currently scheduled in this matter for April 19, 2021, at 12:00 p.m. The
Government further requests an exclusion of time under the Speedy Trial Act until the new date
for the conference.

        On August 7, 2020, defendant Jeremiah Young was arrested after traveling from Indiana
to Manhattan to pick up six kilograms of sham heroin from an undercover law enforcement officer.
The next day, Young was charged by complaint with one count of conspiracy to distribute or
possess with intent to distribute narcotics, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). On
August 28, 2020, defendant Keith Halliburton was arrested in Illinois for his role in coordinating
the transaction between Young and the undercover officer. Halliburton was also charged by
complaint with one count of conspiracy to distribute or possess with intent to distribute narcotics,
in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). On September 21, 2020, the grand jury returned
an Indictment charging both defendants with the same conspiracy count. Dkt. No. 7. The
Government produced discovery on November 11, 2020, and December 15, 2020, and will
continue to produce discovery as it becomes available.

        The Government writes on behalf of the parties to request a 30-day adjournment of the
pretrial conference currently scheduled in this matter for April 1, 2021, at 12:00 p.m.
The Government has had discussions with counsel for the defendants about pretrial resolutions
to this matter and discovery matters. An adjournment will permit the parties additional time to
discuss a pretrial resolution of this matter and discuss pending discovery matters. Counsel
for both defendants consent to the request for a 30-day adjournment.

       The Government further moves to exclude time under the Speedy Trial Act from April
1, 2021, until the new date for the pretrial conference. The Government submits that the
ends of justice served by such a continuance outweigh the best interests of the public and the
defendant in a speedy trial because the continuance is designed to ensure the effective
representation of counsel in the face of difficulties posed by the COVID-19 pandemic, to
permit the parties to engage in
            Case 1:20-cr-00499-LTS Document 28
                                            29 Filed 04/18/21
                                                     04/19/21 Page 2 of 2

                                                                                            Page 2


  discussions regarding a potential pretrial resolution of this matter, and to reflect the limited
  availability of jury trials in this District in light of the COVID-19 pandemic.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                           by: _____________________________
                                               Kedar S. Bhatia
                                               Jacob R. Fiddelman
                                               Assistant United States Attorneys
                                               (212) 637-2465/1024


7KHIRUHJRLQJDGMRXUQPHQWDQGH[FOXVLRQUHTXHVWVDUHJUDQWHGIRUWKHUHDVRQVVWDWHGDERYH7KHFRQIHUHQFH
LVDGMRXUQHGWR0D\DWDP7KH&RXUWILQGVSXUVXDQWWR86& K   $ WKDWWKH
HQGVRIMXVWLFHVHUYHGE\DQH[FOXVLRQRIWKHWLPHIURPWRGD\ VGDWHWKURXJK0D\RXWZHLJKWKHEHVW
LQWHUHVWVRIWKHSXEOLFDQGWKHGHIHQGDQWVLQDVSHHG\WULDOIRUWKHUHDVRQVVWDWHGDERYH1RFRQIHUHQFHGDWH
WLPHRUPRGDOLW\FDQEHFRQILUPHGEHIRUHWKHHQGRIWKHSUHFHGLQJZHHNVRFRXQVHODUHUHTXHVWHGWRNHHS
WKHLUFDOHQGDUVRSHQEHWZHHQWKHKRXUVRIDPDQGSPRQ0D\XQWLOIXUWKHUQRWLFH'(
UHVROYHG

6225'(5('
'DWH$SULO
V/DXUD7D\ORU6ZDLQ&KLHI86'-
